DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1-7  are drawn to a system. 
	Claims 8-14  are drawn to a method.  
	Claims 15 – 20 are drawn to a computer readable medium.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 -7 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
1. (Original) A system for customizing a bet, the system comprising instructions stored on at least one server, the instructions configured to, when executed, cause the at least one server to:
transmit, to a user device, a plurality of peers to connect with;
receive, from the user device, a peer of the plurality of peers to connect with;
transmit, to the user device, a plurality of events to select from;
receive, from the user device, a selected event of the plurality of events and a selected team corresponding to the selected event;
transmit, to the user device, a plurality of bet types to select from;
receive, from the user device, a selected bet type of the plurality of bet types;
transmit, to the user device, at least one bet parameter corresponding to the selected event;
receive, from the user device, at least one modified bet parameter, the at least one modified bet parameter different from the at least one bet parameter transmitted to the user device, the at least one modified bet parameter used to generate a customized bet by the user device;
receive, from the user device, the customized bet and confirmation that the customized bet including the at least one modified bet parameter is correct;
transmit, to the peer device, the customized bet; and
receive, from the peer device, confirmation that the customized bet is acceptable.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity.
More specifically, under this grouping, the italicized limitations represent a fundamental economic principles or practices (including hedging, insurance, mitigating risk) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): transmitting and receiving to and from a user device.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed user devices and server.   However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art.) Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Johnson (US 2013/0090155) establishes that these additional elements are generic: 
[0042] The wagering event information may be presented in various fashions. For example, relative to sports wagering, a player may be presented with a menu of sporting events and odds and may be permitted to select a particular wagering event. Relative to a game of video poker, game information such as the images of cards may be displayed to the player. Such game information may be generated at the server 24 and then transmitted for display at the player's computer 42 or mobile communication device 46. In other embodiments, the one or more servers 24 might be configured to transmit game code to the player's computer 42 or mobile communication device 46, which code is executed or run upon the player's device in order to present the game information. Of course, a wide variety of configurations may be utilized to present wagering game information to a player at their remote or mobile device, as is well known in the art. (Johnson 0042).
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckman et al (US2020/0126365).
As per claim 1, Eckman discloses:
A system for customizing a bet, the system comprising instructions stored on at least one server, the instructions configured to, when executed, cause the at least one server to: (Eckman discloses a CWE comprising of servers that communicate with peer devices) (Eckman 0025)
transmit, to a user device, a plurality of peers to connect with; receive, from the user device, a peer of the plurality of peers to connect with; (Eckman discloses a friends sub-module that allows them to view/add/delete friends within or associated with the CWE) (Eckman 0032)
transmit, to the user device, a plurality of events to select from; receive, from the user device, a selected event of the plurality of events and a selected team corresponding to the selected event; (Eckman discloses the transmission of sporting events to a user and the user selecting a competition, contest or competition event to wager upon) (Eckman 0035)
transmit, to the user device, a plurality of bet types to select from;
receive, from the user device, a selected bet type of the plurality of bet types; transmit, to the user device, at least one bet parameter corresponding to the selected event; (Eckman discloses the user selecting a competition.  The CWE will receive the user’s selection and navigate the user to an option for setting his prediction, point spread or line and/or odds with respect to the selected completion) (Eckman 0035)
receive, from the user device, at least one modified bet parameter, the at least one modified bet parameter different from the at least one bet parameter transmitted to the user device, the at least one modified bet parameter used to generate a customized bet by the user device; (Eckman discloses the user then being allowed to set his or her prediction, point spread or line and/or odds with respect to the selected competition, thus creating a modified parameter that is different than the options transmitted to the user device) (Eckman 0036).  (Eckman discloses the transmitting of automatically selected betting parameters which the user can then modify if they desire) (Eckman 0037).
receive, from the user device, the customized bet and confirmation that the customized bet including the at least one modified bet parameter is correct; (Eckman 0036)
transmit, to the peer device, the customized bet; and (Eckman discloses the transmission of the customized bet to a selected peer) (Eckman 0040)
receive, from the peer device, confirmation that the customized bet is acceptable. (Eckman 0040).
As per claim 2, Eckman discloses: wherein receiving at least one modified bet parameter comprises receiving a point spread value corresponding to the selected event. (Eckman 0041)
As per claim 3, Eckman discloses: wherein receiving at least one modified bet parameter comprises receiving an odds value corresponding to the selected event. (Eckman 0025, 0036, 0037)
As per claim 4, Eckman discloses: wherein the odds value is based on the point spread value. (Eckman 0025, 0036, 0037)
As per claim 5, Eckman discloses: wherein transmitting at least one bet parameter corresponding to the selected event comprises obtaining the at least one bet parameter corresponding to the selected event from a desired betting institution. (Eckman discloses the transmitting of automatically selected betting parameters which the user can then modify if they desire) (Eckman 0037).
As per claim 6, Eckman discloses: wherein the instructions are further configured to cause the at least one server to: determine the user device won the customized bet based on the at least one modified bet parameter. (Eckman 0044, 0045)
As per claim 7, Eckman discloses: wherein the instructions are further configured to cause the at least one server to: determine a bet amount associated with the customized bet; and cause the bet amount to be transferred to a user profile associated with the user device. (Eckman 0045)
Independent claims 8 and 15 are anticipated by Eckman based on the same analysis set forth for claim 1 which is similar in scope.
Dependent claims 9 – 14 and 16 – 20 are anticipated by Eckman based on the same analysis set forth for claims 2 – 7 which is similar in scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        6/3/2022

/James S. McClellan/Primary Examiner, Art Unit 3715